IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


RICHARD D. BEAVER,                         :   No. 59 WAP 2019
                                           :
                     Appellant             :   Appeal from the Order of the
                                           :   Commonwealth Court entered
                                           :   December 6, 2019 at No. 674 MD
               v.                          :   2018
                                           :
                                           :
JOHN WETZEL, SECRETARY,                    :
PENNSYLVANIA DEPARTMENT OF                 :
CORRECTIONS, AND MELINDA ADAMS,            :
SUPERINTENDENT, SCI-MERCER, AND            :
RHONDA JOLLEY, INMATE ACCOUNTS,            :
SCI-MERCER,                                :
                                           :
                     Appellees             :


                                    ORDER


PER CURIAM
     AND NOW, this 20th day of January, 2021, the order of the Commonwealth Court

is AFFIRMED.